Fourth Court of Appeals
                                San Antonio, Texas
                                       August 3, 2017

                                   No. 04-17-00300-CV

                      IN THE INTEREST OF E.L.M.H., A CHILD,

                From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 16-244
                         Honorable Cathy Morris, Judge Presiding


                                      ORDER

       Appellant’s second motion for extension of time to file brief is hereby GRANTED. Time
is extended to August 21, 2017. No further extensions of time will be considered absent
extraordinary circumstances.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2017.


                                                  ___________________________________
                                                  Luz Estrada
                                                  Chief Deputy Clerk